UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-1163



BRADLEY TODD, a/k/a Leamon Bradley Todd,

                                              Plaintiff - Appellant,

          versus


NATIONAL AERONAUTICS AND SPACE ADMINISTRATION;
CENTRAL INTELLIGENCE AGENCY; STATE OF SOUTH
CAROLINA,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(3:05-cv-00922-MBS)


Submitted:   July 19, 2006                 Decided:   August 2, 2006


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bradley Todd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Bradley Todd appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.           The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).       The magistrate judge recommended

that relief be denied and advised Todd that failure to file timely

objections to this recommendation could waive appellate review of

a district court order based upon the recommendation. Despite this

warning,   Todd    failed   to   object   to   the   magistrate    judge’s

recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.         Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Todd has waived appellate review by failing to

timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -